[Cite as In re D.B., 2021-Ohio-4170.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


IN RE D.B.                                   :
                                             :               Nos. 110506 and 110553
A Minor Child                                :
                                             :
[Appeal by Mother and Father]                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 24, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                                Case No. AD-19-915401


                                        Appearances:

                 Rick L. Ferrara, for appellant Mother.

                 Judith M. Kowalski, for appellant Father.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee Cuyahoga County Division of
                 Children and Family Services.


MICHELLE J. SHEEHAN, J.:

                Appellants mother and father appeal from a judgment of the juvenile

court granting permanent custody of their child D.B. to the Cuyahoga County

Division of Children and Family Services (hereafter “CCDCFS” or “agency”). Our
review reflects that the juvenile court properly engaged in the two-prong analysis set

forth in R.C. 2151.414 and that clear and convincing evidence supports the court’s

decision granting permanent custody of D.B. Accordingly, we affirm the juvenile

court’s decision.

Substantive History and Procedural Background

             On November 6, 2019, the police responded to a domestic violence

incident in the parents’ residence. On December 17, 2019, the police responded to

another domestic violence incident there. On December 23, 2019, D.B. (born in

January 2014) was removed from the home.

             On December 24, 2019, CCDCFS filed a complaint alleging D.B. was

abused and neglected, and requesting temporary custody. The complaint alleged

that mother had anger management, substance abuse, and mental health issues;

both parents abused marijuana and cocaine; and D.B. was at risk of being

unenrolled from school due to a significant number of unexcused absences for the

2019-2020 school year. On the same day the complaint was filed, the trial court

ordered D.B. to be placed in the predispositional temporary custody of CCDCFS.

A. Temporary Custody Hearing

             On August 6, 2020, a magistrate held a hearing on the agency’s

complaint for temporary custody of D.B. Officer Nate Wolf of the Cleveland Heights

police department testified that the police had responded to domestic incidents on

several occasions prior to November 6, 2019. On that day, the police arrived to find

mother with a mark and bruises on her face. Mother told the officer that while she
was lying down with D.B., father wanted to cuddle with him and, when the child

refused to lie down with father, father attacked mother, striking her with a closed

fist, and a struggle ensued. Father told the officer, however, that he and mother had

been arguing over other women, mother attacked him with a knife, and they

struggled over the knife. In both accounts, D.B. was present when the two struggled.

Father was arrested that night for domestic violence and booked into jail.

             Officer Wolf also observed the parents’ apartment to be “inhabitable”;

it was “filthy,” and there was no real bed in the residence. D.B. appeared to have bug

bites and sores all over him. Officer Wolf reported the parents to a child abuse or

neglect hotline.

             Officer Andrew Trhlin, also of the Cleveland Heights police

department, testified that on December 17, 2019, he responded to the parents’

residence for a domestic violence incident. Father told the officer that mother came

home after being out “drinking and drugging,” and they argued about it. When he

was walking away, mother pushed him from behind and he fell into a glass table.

The clash caused a seven-inch abrasion on father’s side. D.B. was in the apartment

when the incident occurred. Father pressed charges against mother for endangering

children, assault, and domestic violence. Mother was arrested.

            Brooke Gaines, a service worker from the agency, testified that the

agency received a first referral for the family due to domestic violence and conditions

of the home in November 2019, and a second referral regarding domestic violence

in December 2019. The agency’s investigation of the family identified concerns
relating to mother’s mental health, both parents’ domestic violence and substance

abuse issues, and D.B.’s truancy from school.

             Gaines testified that during the agency’s investigation, mother

admitted to smoking marijuana, and father admitted to smoking crack cocaine with

mother “for their bonding purposes.” The parents were invited to attend the

agency’s meetings regarding D.B., but neither attended. Gaines referred the parents

to alcohol and drug testing and assessment, but neither participated. Father was

also referred to a domestic violence program, but he did not follow through.

Regarding D.B.’s school attendance, mother explained that she had difficulties

transporting him between home and school and sometimes she and D.B. would go

to other family members’ homes due to domestic violence.

             Social worker Arlethia Levison of CCDCFS testified that a case plan

with the goal of unification was developed for the family. Mother’s behavior was a

concern because she would call the social worker, yelling and screaming. However,

mother was now engaged in mental health services and receiving new medications.

She also completed a domestic violence class and parental education class. Father

did not participate in the services he was referred to. Mother had housing but father

did not.

              Levison testified that D.B. was doing well in the foster home, but

received medication to treat his behaviors; there was an incident where he was in

the pool with the foster parents’ biological daughter and he held her head down in

the water.
             A case plan was developed for mother to work toward unification, and

it included unsupervised visits and overnight stays. At the time of the permanent

custody hearing, the visitation was being held via Zoom due to the Covid-19

pandemic, but supervised visits at mother’s home were planned.             Mother

understood she needed to work on substance abuse and mental health issues to

achieve unification.

             After the hearing, the magistrate found D.B. abused and neglected,

and determined that it was in D.B.’s best interest to be committed to the temporary

custody of the agency.

B. Permanent Custody Hearing

             On October 2, 2020, the agency moved for permanent custody. On

April 27, 2021, the trial court held a hearing on the agency’s motion for permanent

custody. Social worker Arlethia Levison, who was assigned this case since January

2020, provided testimony for the agency. Levison testified the agency sought

permanent custody due to the trauma D.B. had experienced and also due to the lack

of improvement and consistency on the parents’ part addressing the issues that had

caused D.B.’s removal. She did not believe the parents would successfully remedy

the conditions leading to the child’s removal if given more time, because they

remained inconsistent with engaging in the services provided by the agency. The

parents presented no witnesses.
      a. Mother’s Case Plan

             Levison testified that the components of mother’s case plan were

mental health, substance abuse, parenting, and domestic violence. Regarding

mental health, mother has issues of depression and PTSD. Mother was referred in

2020 to Frontline to address those issues. She was not consistently taking the

prescribed medications, however. Between March and May 2020, mother failed to

participate in the mental health service. Because mother appeared to have problems

with transportation, the service provider offered bus tickets and referred her to a

program for assistance with transportation, but it did not remedy the situation.

Based on her interaction with mother, Levison had concerns regarding mother’s

emotional stability; mother would appear to understand certain matters but would

have outbursts over the same matters later. Levison did not think mother had

successfully addressed the mental health component of her case plan.

             Regarding the substance abuse component of the case plan, mother

was originally referred to Recovery Resources but she did not complete the service

there. Levison then referred her to Moore Counseling in March 2020. Mother

completed an assessment through Moore Counseling but did not complete the

recommended Intensive Outpatient Program (“IOP”) following the assessment.

Mother was then referred to the substance abuse service at Murtis Taylor in May

2020. Mother did not complete an assessment there. Mother was then referred to

NORA, and she completed an assessment through that program in October 2020.

She participated in the recommended IOP through NORA but was discharged from
it before completion. Mother reported she was currently attending a program at

Stella Maris.

                Regarding drug testing, mother failed to submit to random urine

screens to demonstrate sobriety as requested. Mother submitted to the agency

screening only once — in February 2021 — and she tested negative, but she

subsequently tested positive for cocaine in March 2021 through NORA. The agency

asked mother to submit to a drug test following the positive test but mother did not

comply. Levison was concerned that mother was still abusing substances.

                Because D.B. was frequently absent from school, left alone in the home

at times, and in an environment where domestic violence occurred, mother’s case

plan required her to take a parenting class and demonstrate that she had benefited

from the class. Mother completed the class, but while she demonstrated certain

parental skills she had learned from the class, there were occasions when she yelled

at D.B. and hung up on him during virtual or telephone visitations. Mother would

temporarily improve her interactions with D.B. after discussions with Levison but

would repeat the same improper behaviors later. Levison did believe mother

successfully addressed the parental aspect of her case plan.

                Regarding domestic violence, mother was referred to West Side

Community House for a domestic violence counseling program, and she completed

the program. The agency remained concerned, however, because mother and father

maintained a volatile, off-and-on relationship.
              Regarding housing, mother did not have stable housing; mother had

provided four or five addresses since January 2020, and Levison had not been able

to verify her housing situation due to difficulties communicating with mother.

      b. Father’s Case Plan

              The components of father’s case plan were parenting, domestic

violence, substance abuse, and housing. Regarding parenting, father was referred

to a parenting program in March 2020 and again in June, but he participated in

neither. He eventually completed a parenting class. Despite the completion of the

class, father continued to interact aggressively with D.B. during the virtual visits

arranged during the pandemic. On one occasion, he stated to D.B., “I am going to

put you in a headlock. I am going to choke you.” Levison testified that the aggressive

manner father interacted with D.B. had an effect on D.B. After visitations with

father, he would show similar aggressive behaviors toward the foster family’s

biological and foster children. Father acknowledged his inappropriate behaviors,

but continued to act in the same manner. Levison did not believe father successfully

addressed the parenting component of his case plan.

              Regarding domestic violence, father was referred to Moore Counseling

and Murtis Taylor in March and May 2020, respectively, but he did not complete

either. He was then referred to a virtual program at the West Side Community

House and East End Neighborhood House in June and September 2020,

respectively. He did not complete any of these referred services, but provided a

certificate for a Beech Brook domestic violence class that he completed in early 2021.
Despite the completion of that class, father did not appear to have successfully

addressed the domestic violence of his case plan. While he was advised against

being on virtual visits together with mother, they would still appear together on

occasions, and on one such occasion, they yelled and screamed at each other, despite

the presence and supervision of a visitation coach.

              Regarding substance abuse, father has a history of abusing cocaine

and marijuana. Father was first referred to Recovery Resource following the child’s

removal from the home, but he did not participate. He was then referred to Moore

Counseling in March 2020, Murtis Taylor in June 2020, and East End

Neighborhood in September 2020. He did not participate in any of these referred

services. Furthermore, father has never completed a substance abuse assessment

required by the agency. Despite being asked to submit to random drug testing to

verify his sobriety, he completed only one urine screen — in February 2021 — and

he tested positive for cocaine on that occasion. He did not comply with the agency’s

requests for additional tests.

              Regarding housing, the agency provided father with referrals to assist

him with obtaining housing and also gave him a list of housing in December 2020.

During 2020, father reported he was living in a shelter and at one point residing

with his father. Before trial, he reported he was residing with mother, but Levison

was unable to inspect that residence because she was not permitted inside.
      c. Visitations

              Regarding the visitation schedule, the parents were to meet with D.B.

every Wednesday. The visitations were two-hour sessions with one hour for each

parent. Because of the restrictions caused by the Covid-19 pandemic, the visiting

schedule rotated between in person and virtual formats. There was a supportive

visitation coach present in the room when the visits were held in person, but the

coach would not be in the same room when the visits were virtual. Levison

acknowledged that the outcome would have been better if the visits were all in

person with the supportive visitation coach in the same room.

              Between October and December 2020 and between January and

February 2021, the parents cancelled the visits on several occasions, but the visits

were consistent in March and April 2021. According to Levison, on several occasions

mother falsely claimed she was unable to visit because she was attending the IOP.

      d. Child

              D.B. was placed in a licensed foster home after he was removed from

the home. The foster parents have four biological children and four other foster

children. The biological children treat him like their own little brother, and he treats

them like siblings; the foster parents treat D.B. like he is one of their own children.

D.B. has an IEP to address his special needs, and he is being treated by a psychiatrist

in individual counselling sessions.
      e. GAL’s Recommendation

              Thomas Kozel, the guardian ad litem (“GAL”) for D.B., recommended

permanent custody. D.B. had reported to him that he liked his foster placement and

wished to stay there. In the GAL’s opinion, the parents’ substance abuse was the

primary concern in this case because it impacted all other issues regarding their

ability to parent D.B. D.B. had been in the agency’s custody for 16 months at the

time of the hearing, and the parents had yet to show a commitment to maintain

sobriety; they had not completed the substance abuse services and had not shown

any consistency in submitting to drug testing.

      f. Trial Court Judgment Granting Permanent Custody

              The trial court granted the agency’s motion for permanent custody of

D.B., finding the existence of R.C. 2151.414(B)(1)(a): the child cannot be placed with

either parent within a reasonable time or should not be placed with either parent.

In support of that determination regarding each parent, the trial court found the

presence of the factors set forth in R.C. 2151.414(E)((1) (failing continuously and

repeatedly to substantially remedy the conditions causing the child’s removal),

(E)(2) (having chemical dependency so severe such that the parent was unable to

provide an adequate, permanent home), (E)(4) (demonstrating a lack of

commitment toward the child), and (E)(14) (unwilling to provide shelter or to

prevent the child from suffering emotional or mental neglect).
               Regarding the best interest of the child, the trial court found that a

grant of permanent custody is in the best interest of the child upon its consideration

of the factors enumerated in R.C. 2151.414(D)(1).

Appeal

               Both mother and father appeal from the trial court’s judgment. This

court sua sponte consolidated the two appeals for oral argument and disposition.

Mother raises the following assignment of error:

      I.   The trial court abused its discretion in awarding permanent
           custody because the state did not present sufficient, clear and
           convincing evidence necessary for the order.

Father raises the following two assignments of error:

      I.   The Cuyahoga County juvenile court erred and abused its
           discretion in finding that clear and convincing evidence supported
           granting permanent custody of the subject child to the Cuyahoga
           County [Division] of Children and Family Services.

      II. The parents’ ability to complete and benefit from case plan services
          was hampered by the restrictions imposed by the Covid-19
          pandemic.

Mother’s sole assignment of error raises the same claim as father’s first assignment

of error, and father’s second assignment of error is related to his first assignment of

error. For ease of discussion, we address these assignments jointly.

      A. Standard of Review

              We begin our analysis with the recognition that, while a parent’s right

to raise a child is an essential and basic civil right, In re Hayes, 79 Ohio St.3d 46, 48,

679 N.E.2d 680 (1997), children have the right to “parenting from either natural or
adoptive parents which provides support, care, discipline, protection and

motivation.” In re Hitchcock, 120 Ohio App.3d 88, 102, 696 N.E.2d 1090 (8th

Dist.1996).

              Under Ohio’s permanent custody statute, R.C. 2151.414, the juvenile

court’s judgment granting permanent custody must be supported by clear and

convincing evidence. Clear and convincing evidence has been defined as “‘that

measure or degree of proof which is more than a mere “preponderance of the

evidence,” but not to the extent of such certainty as is required “beyond a reasonable

doubt” in criminal cases, and which will produce in the mind of the trier of facts a

firm belief or conviction as to the facts sought to be established.’” In re K.H., 119

Ohio St.3d 538, 2008-Ohio-4825, 895 N.E.2d 809, ¶ 42, quoting Cross v. Ledford,

161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the syllabus. We will

not reverse a juvenile court’s termination of parental rights and award of permanent

custody to an agency unless the judgment is not supported by clear and convincing

evidence. See, e.g., In re N.B., 8th Dist. Cuyahoga No. 101390, 2015-Ohio-314, ¶ 48;

In re M.J., 8th Dist. Cuyahoga No. 100071, 2013-Ohio-5440, ¶ 24.

      B. Two-Prong Analysis for Permanent Custody

              R.C. 2151.414 sets forth a two-prong analysis to be applied by a

juvenile court in adjudicating a motion for permanent custody. R.C. 2151.414(B).

Under the statute, the juvenile court is authorized to grant permanent custody of a

child to the agency if, after a hearing, the court determines, by clear and convincing

evidence, that any of the five factors under R.C. 2151.414(B)(1)(a) to (e) exists and,
furthermore, permanent custody is in the best interest of the child under the factors

enumerated in R.C. 2151.414(D)(1).

                 Under the first prong of the permanent-custody analysis, the juvenile

court is to determine if any of the following factors exists: whether the child is

abandoned (R.C. 2151.414(B)(1)(b)); whether the child is orphaned and there are no

relatives   of    the   child    who    are   able   to   take    permanent     custody

(R.C. 2151.414(B)(1)(c)); whether the child has been in the temporary custody of

public children services agencies or private child placing agencies for 12 or more

months of a consecutive 22-month period (R.C. 2151.414(B)(1)(d)); whether another

child of the parent has been adjudicated as abused, neglected, or dependent on three

separate occasions (R.C. 2151.414(B)(1)(e)); or, when none of these factors apply,

whether “the child cannot be placed with either of the child’s parents within a

reasonable time or should not be placed with the child’s parents.” (R.C.

2151.414(B)(1)(a)).

                 If any of these five factors under R.C. 2151.414(B)(1) exists, the trial

court proceeds to analyze the second prong — whether, by clear and convincing

evidence, it is in the best interest of the child to grant permanent custody to the

agency. R.C. 2151.414(D)(1).

      a. First Prong: R.C. 2151.414(B)(1)

                 Here, under the first prong of the permanent-custody analysis, the

trial court found the presence of the R.C. 2151.414(B)(1)(a) factor — that D.B. cannot
be placed with either mother or father within a reasonable time or should not be

placed with either mother or father.

              For this finding, R.C. 2151.414(E) enumerates 15 factors for the court

to consider. In this case, the trial court found the presence of the (E)(1), (E)(2), E(4),

and (E)(14) factors regarding both parents.                Pertinent to this appeal,

R.C. 2151.414(E) states, in relevant part:

      (E) In determining * * * whether a child cannot be placed with either
      parent within a reasonable period of time or should not be placed with
      the parents, the court shall consider all relevant evidence. If the court
      determines, by clear and convincing evidence * * * that one or more of
      the following exist as to each of the child’s parents, the court shall enter
      a finding that the child cannot be placed with either parent within a
      reasonable time or should not be placed with either parent:

      (1) Following the placement of the child outside the child’s home and
      notwithstanding reasonable case planning and diligent efforts by the
      agency to assist the parents to remedy the problems that initially
      caused the child to be placed outside the home, the parent has failed
      continuously and repeatedly to substantially remedy the conditions
      causing the child to be placed outside the child’s home. In determining
      whether the parents have substantially remedied those conditions, the
      court shall consider parental utilization of medical, psychiatric,
      psychological, and other social and rehabilitative services and material
      resources that were made available to the parents for the purpose of
      changing parental conduct to allow them to resume and maintain
      parental duties.

      (2) Chronic mental illness, chronic emotional illness, intellectual
      disability, physical disability, or chemical dependency of the parent
      that is so severe that it makes the parent unable to provide an adequate
      permanent home for the child at the present time and, as anticipated,
      within one year after the court holds the hearing * * *[.]

      ***

      (4) The parent has demonstrated a lack of commitment toward the
      child by failing to regularly support, visit, or communicate with the
      child when able to do so, or by other actions showing an unwillingness
      to provide an adequate permanent home for the child[.]

      ***

      (14) The parent for any reason is unwilling to provide food, clothing,
      shelter, and other basic necessities for the child or to prevent the child
      from suffering physical, emotional, or sexual abuse or physical,
      emotional, or mental neglect.

              The trial court’s finding regarding the existence of these factors is

supported by clear and convincing evidence presented by the agency at the hearing.

In its efforts to facilitate unification, the agency prescribed a case plan to address

mother’s issues of mental health, substance abuse, parenting, and domestic

violence, and father’s issues of housing, parenting, domestic violence, and substance

abuse.

              Mother completed a parenting class and did demonstrate some of the

parental skills she learned. The social worker testified, however, mother failed to

consistently demonstrate that she benefited from the services; she yelled at D.B. and

hung up on him on some virtual or telephone visitations. Mother was not compliant

regarding her medications, and the social worker remained concerned with mother’s

emotional stability based on her interactions with mother.

              While father completed a parenting class, he continued to interact

with D.B. in an aggressive manner, which affected D.B.’s own behaviors with others.

              The parents were both arrested for domestic violence incidents that

occurred in the presence of D.B. While both parents completed a domestic violence

program, they did not seem to sufficiently benefit from the program; the parents
continued to maintain a volatile relationship, and on one visitation with the child,

they screamed at each other despite the presence of the visitation coach.

               While mother was engaged in a substance abuse program at the time

of the permanent custody hearing, she had not been consistent in utilizing the

services provided to her, nor did she consistently demonstrate sobriety as required.

Father failed to participate in any substance abuse program referred to him by the

agency and similarly failed to demonstrate sobriety. In recommending permanent

custody, the GAL was most concerned with the parents’ substance abuse as it

impacted all the components necessary for the parents’ ability to provide and care

for D.B.    Indeed, the parents’ lack of commitment is most evident in their

unwillingness to address their substance abuse and work toward sobriety; both

father and mother tested positive for drugs within months of the permanent custody

hearing.

               Father argues that his efforts to comply with the case plan were

hampered by the Covid-19 pandemic.            He argues specifically that the virtual

visitation lacks the quality of face-to-face interactions, and his ability to find housing

was hindered by the pandemic. Undoubtedly, the pandemic presented a great

challenge to the parents and may have affected their ability to complete their case

plan. However, our review of the transcript reflects that the trial court was cognizant

of the impact of the pandemic and took it into consideration when granting

permanent custody. Notably, neither parent presented evidence to show that the

pandemic impeded their efforts to complete the substance abuse component of their
case plan. As the GAL opined, the parents’ continued drug use and failure in

addressing their substance use underlies all the issues regarding their inability to

adequately provide and care for D.B. That failure, which well demonstrated the

parents’ lack of commitment, was not attributable to the pandemic.

              Pursuant to R.C. 2151.414(E), if the court determines, by clear and

convincing evidence, that one or more of the (E)(1)-(15) factors exist, the court shall

enter a finding that the child cannot be placed with either parent within a reasonable

time or should not be placed with either parent. See, e.g., In re I.R., 8th Dist.

Cuyahoga No. 110410, 2021-Ohio-3103, ¶ 69 (based on its findings under R.C.

2151.414(E), the juvenile court was required to find that the child could not be placed

with either of his parents within a reasonable time or should not be placed with

either parent), citing In re C.H., 8th Dist. Cuyahoga Nos. 82258 and 82852, 2003-

Ohio-6854, ¶ 58. Because our review reflects clear and convincing evidence relating

to the (E)(1), (E)(2), (E)(4), and (E)(14) factors, the trial court properly found D.B.

cannot be placed with either parent within a reasonable time or should not be placed

with either parent.

      b. Second Prong: Best Interest of the Child

              Once the juvenile court determines that one of the five factors listed

in R.C. 2151.414(B)(1) is present, the court proceeds to an analysis of the child’s best

interest. The court undertakes this analysis with the recognition that although

parents have a constitutionally protected interest in raising their children, that

interest is not absolute and is always subject to the ultimate welfare of the child. In
re B.L., 10th Dist. Franklin No. 04AP-1108, 2005-Ohio-1151, ¶ 7; and In re N.M., 8th

Dist. Cuyahoga No. 106131, 2018-Ohio-1100.

               In determining the best interest of the child, R.C. 2151.414(D)

mandates that the juvenile court consider all relevant factors, including, but not

limited to, the following:

      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers and out-of-home
      providers, and any other person who may significantly affect the child;

      (b) The wishes of the child, as expressed directly by the child or through
      the child’s guardian ad litem, with due regard for the maturity of the
      child;

      (c) The custodial history of the child, including whether the child has
      been in the temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more months of
      a consecutive twenty-two-month period * * *;

      (d) The child’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant of
      permanent custody to the agency;

      (e) Whether any of the factors in divisions (E)(7) to (11) of this section
      apply in relation to the parents and child.

              When analyzing the best interest of the child, “[t]here is not one

element that is given greater weight than the others pursuant to the statute.” In re

Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶ 56.

               Here, the trial court stated it found permanent custody to be in the

child’s best interest after its consideration of (1) the child’s interaction and

relationship with his parents, siblings, relatives, and foster parents, (2) the wishes

of the child, (3) the child’s custodial history, (4) the child’s need for a legally secure
permanent placement, and (5) the report of the GAL, who recommend permanent

custody to the agency.

              Our review reflects the trial court’s decision is supported by clear and

convincing evidence contained in the record. The child was removed from the home

in December 2019 due to domestic violence incidents that occurred in his presence

and his truancy issues. He had been in the agency’s custody for 16 months at the

time of the permanent custody hearing. Mother and father asked for additional time

to work on their case plans, yet failed to demonstrate that they would achieve the

goals set forth in the case plan if they were given more time. D.B. has been with his

current foster family since his removal from the home in December 2019. The social

worker reported he is doing well in the foster family; he treats them as family, and

they treat him as one of their own. The social worker’s testimony also reflects

mother and father had difficulties interacting with D.B.: father was aggressive

toward D.B. during some visitations and mother would terminate the visitations

abruptly when she became upset with D.B. The GAL reported that the child liked

his placement and wished to stay in the foster family.

              In affirming the trial court’s judgment granting permanent custody,

we are mindful that “[i]n proceedings involving the custody and welfare of children

the power of the trial court to exercise discretion is peculiarly important. The

knowledge obtained through contact with and observation of the parties and

through independent investigation cannot be conveyed to a reviewing court by

printed record.” In re V.M., 4th Dist. Athens No. 18CA15, 2018-Ohio-4974, ¶ 62,
citing Trickey v. Trickey, 158 Ohio St. 9, 106 N.E.2d 772 (1952). “‘The discretion

that the juvenile court enjoys in determining whether an order of permanent

custody is in the best interest of a child should be accorded the utmost respect, given

the nature of the proceeding and the impact the court’s determination will have on

the lives of the parties concerned.’” In re Ch. O., 8th Dist. Cuyahoga No. 84943,

2005-Ohio-1013, ¶ 29, quoting In re Awkal, 95 Ohio App.3d 309, 316, 642 N.E.2d

424 (8th Dist.1994).

              For all the foregoing reasons, we find no merit to mother’s first

assignment of error and father’s first and second assignments of error. The trial

court’s judgment granting permanent custody to CCDCFS is affirmed.

              Judgment affirmed.

      It is ordered that appellee recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MICHELLE J. SHEEHAN, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
MARY EILEEN KILBANE, J., CONCUR